UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1200



DANIEL JOHNSON WILLIS,

                                              Plaintiff - Appellant,

          and


TAIMAK D. WILLIS;     EARNSTINE   BROWN;   JAMES
EDWARD RHODES,

                                                         Plaintiffs,

          versus


TRENTON MEMORIAL ASSOCIATION; FRED FOSCUE, as
President; RUTH FOSCUE, as Secretary; OTHER
UNIDENTIFIED OFFICERS; TOWN OF TRENTON, NORTH
CAROLINA; JOFFREE T. LEGGETT, as Mayor of Town
Council; EDWARD EUBANKS, as Councilman; WIL-
LARD O. LEWIS, as Councilman; CHARLES JONES,
as Councilman; C. GLENN SPIVEY, as Town Clerk;
JAMES R. HOOD, Law Office; JAMES R. HOOD,

                                             Defendants - Appellees.



                            No. 99-1201



DANIEL JOHNSON WILLIS,

                                              Plaintiff - Appellant,
          versus


JAMES B. HUNT, JR., as Governor for the State
of North Carolina; JIM DRENNON, as director of
the Administration Office of the Courts;
KENNETH TURNER, retired Judge, North Carolina
Judicial System; STEPHEN WILLIAMSON, retired
Judge, North Carolina Judicial System; BILLY
W. WHITE, Magistrate, North Carolina Judicial
System; WILLARD ODELL LEWIS; EDWARD EUBANKS;
CHARLES JONES; JOFFREE T. LEGGET; CLIFTON
SPIVEY; JEFF SPIVEY; RON METTS, in his offi-
cial capacity as Clerk of Court,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Malcolm J. Howard, District
Judge. (CA-95-93-H-3-4, CA-95-51-H-2-4)


Submitted:   June 29, 1999               Decided:   August 12, 1999


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se. Cheryl A. Marteney, WARD
& SMITH, P.A., New Bern, North Carolina; Thomas Giles Meacham, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Daniel Johnson Willis appeals the district court’s orders dis-

missing his civil rights actions with prejudice.   We have reviewed

the records and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Willis v. Trenton Mem’l Ass’n, No. CA-95-93-H-3-4;

Willis v. Hunt, No. CA-95-51-H-2-4 (E.D.N.C. Jan. 25, 1999).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3